                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SHARRON SMITH,                                       Case No.18-cv-01903-JD
                                                       Plaintiff,
                                   7
                                                                                             ORDER RE MOTION TO COMPEL
                                                v.                                           ARBITRATION
                                   8

                                   9    SMX, LLC,                                            Re: Dkt. No. 28
                                                       Defendant.
                                  10

                                  11

                                  12          Twenty months ago, plaintiff Sharron Smith initiated this suit against her former employer,
Northern District of California
 United States District Court




                                  13   SMX, LLC (“SMX”), over unpaid overtime wages, misrepresentations, and other claims. Dkt.

                                  14   No. 1-1, Ex 1. The parties have been litigating these claims in California state court and, since

                                  15   removal, in this Court. But just as fact discovery was closing, Smith objected to being deposed

                                  16   and abruptly moved to compel arbitration of her claims based on an arbitration clause in her

                                  17   employment agreement with SMX, a copy of which is attached to her motion. Dkt. No. 28-1,

                                  18   Exs. A, B; Dkt. No. 29-1, Ex. C. SMX does not contest that the dispute may be within the scope

                                  19   of the clause, but it says Smith has waived her right to arbitration by litigating her claims in state

                                  20   and federal court for so long. The motion is denied.

                                  21          The parties’ arbitration agreement designates the Federal Arbitration Act (“FAA”) as the

                                  22   law applicable to “any claim arising out of or relating to” Smith’s employment with SMX. Dkt.

                                  23   No. 28-1, Exs. A, B; see also Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529

                                  24   (2019) (“Under the [FAA], arbitration is a matter of contract, and courts must enforce arbitration

                                  25   agreements according to their terms.”). Like other contractual rights, the right to arbitration can be

                                  26   waived. Martin v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016). Waiver of an arbitration

                                  27   agreement governed by the FAA is evaluated under federal rather than state law. Sovak v. Chugai

                                  28   Pharmaceuticals Co., 280 F.3d 1266, 1269-70 (9th Cir. 2002). Although neither party disputes
                                   1   that the FAA applies, the Court notes that California law on the waiver of a contractual right to

                                   2   arbitrate is in tune with federal law and uses similar standards. See, e.g., St. Agnes Med. Ctr. v.

                                   3   PacifiCare of California, 31 Cal. 4th 1187, 1196 (2003).

                                   4           The party asserting a waiver “bears a heavy burden of proof” given the “strong federal

                                   5   policy favoring enforcement of arbitration agreements.” Martin, 829 F.3d at 1124 (quotations

                                   6   omitted). It must show: “(1) knowledge of an existing right to compel arbitration; (2) acts

                                   7   inconsistent with that existing right; and (3) prejudice to the party opposing arbitration resulting

                                   8   from such inconsistent acts.” Id. (quotation omitted). A party that signs a binding arbitration

                                   9   agreement may choose to litigate or arbitrate, but not both. It may not delay seeking arbitration

                                  10   until after the district court rules against it in whole or in part, or “belatedly change its mind after

                                  11   first electing to proceed in what it believed to be a more favorable forum.” Id. at 1128.

                                  12           SMX says Smith has long known about her right to arbitrate her claims, and has repeatedly
Northern District of California
 United States District Court




                                  13   taken steps that were inconsistent with that right. Dkt. No. 29. Smith’s main response is that she

                                  14   only recently became aware of the arbitration agreement, and that SMX’s main expenditures so far

                                  15   have been discovery-related and insufficient to establish prejudice. Dkt. No. 30.

                                  16           It is a rare day in the Court’s experience when a plaintiff seeks to compel arbitration. This

                                  17   atypical situation is compounded here by Smith’s questionable showing of ignorance about the

                                  18   arbitration option. To start, her position is not well taken because she signed an employment

                                  19   contract and is deemed to know its terms whether she read them or not. See Alonso v.

                                  20   AuPairCare, Inc., No. 3:18-CV-00970-JD, 2018 WL 4027834, at *3 (N.D. Cal. Aug. 23, 2018);

                                  21   see also Pinnacle Museum Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236

                                  22   (2012) (“An arbitration clause within a contract may be binding on a party even if the party never

                                  23   actually read the clause.”). In addition to this legal point, the record indicates that she may have

                                  24   known about the arbitration agreement since September 2015, when she signed it. See Dkt.

                                  25   No. 28-1, Exs. A, B. She says she remembered signing pre-employment documents but not the

                                  26   details. But even giving Smith the benefit of the doubt on that score, she certainly has been on

                                  27   notice of the arbitration clause since October 2017, when SMX filed its answer in this action and

                                  28   raised arbitration as a defense. See Dkt. No. 1-1, Ex. 5, at 6. There is also no dispute that she
                                                                                           2
                                   1   received a copy of her employment contract in discovery in February 2018, approximately eight

                                   2   months before she moved to compel arbitration. Dkt. No. 30 at 2.

                                   3          Consequently, the record establishes that Smith knew or should have known about the

                                   4   arbitration clause as of February 2018 at the latest, and a strong case can be made that she knew as

                                   5   of October 2017. Nevertheless, Smith continued to actively litigate her claims in this Court for a

                                   6   long time before abruptly deciding to pursue arbitration. Among other events, the parties have

                                   7   engaged in substantial discovery and court conferences, the Court has issued a scheduling order,

                                   8   and it has extended case deadlines by several months at the parties’ joint request to give them

                                   9   more time to complete discovery. The parties requested and held a settlement conference before a

                                  10   magistrate judge in this district. Fact discovery is now closed, and dispositive motions are due in

                                  11   less than two months. All of this qualifies as a clear election by Smith to prosecute her claims in

                                  12   court and not in arbitration. See Martin, 829 F.3d at 1125; Van Ness Townhouses v. Mar Indus.
Northern District of California
 United States District Court




                                  13   Corp., 862 F.2d 754, 759 (9th Cir. 1988).

                                  14          Smith has not demonstrated any reason why she should be allowed to renounce that

                                  15   election at this late date. Her rather strained suggestion that she sought to compel arbitration as a

                                  16   prophylactic measure in case SMX pursued arbitration later is not well taken. There is no

                                  17   evidence at all that SMX would attempt that at this stage, nor is it likely that it would prevail for

                                  18   reasons similar to the waiver considerations here. In addition, Smith’s counsel undercut his

                                  19   position by insisting at the hearing that Smith would not withdraw the motion even if SMX

                                  20   waived arbitration on the record.

                                  21          There is also no question that Smith’s delay in seeking arbitration was prejudicial to SMX.

                                  22   Litigating in federal court for an extended period of time “will almost inevitably cause the parties

                                  23   to expend more time, money, and effort than had they proceeded directly to arbitration.” Martin,

                                  24   829 F.3d at 1127. Even exchanging “the same information in court as they would have in

                                  25   arbitration” can be prejudicial. Id. at 1128; see also Van Ness Townhouses, 862 F.2d at 759

                                  26   (extensive discovery into arbitrable claims can trigger waiver). Starting the case anew in

                                  27   arbitration at this point would be an unjust penalty on SMX.

                                  28
                                                                                          3
                                   1         The motion is denied.

                                   2         IT IS SO ORDERED.

                                   3   Dated: February 20, 2019

                                   4

                                   5
                                                                         JAMES DONATO
                                   6                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                     4
